DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-9, filed May 6, 2021, with respect to the rejection(s) of claim(s) 1-18, and 21-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inoue et al. (US 2017/007391).
Applicant has amended the claim 1 to recite a feature that the rings are made to be biased towards a partially-folded state. This feature is an intended use recitation. Therefore, the structure of the prior art just has to be fully capable of performing the intended use of being biased to be folded to meet the claimed language. 
Additionally, the features added to the amended claims 11 and newly added claims 21-22 have also been met as set forth in the rejection below. 
Therefore, the newly added prior art reference of Inoue et al. (US 2017/007391) meets the recited claimed language. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10 and 21-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (EP 1 095 635, provided by applicant) in view of Inoue et al. (US 2003/0014103).
Referring to claim 1, Inoue et al. discloses a stent graft for placement in a body vessel of a patient, the stent graft having an expanded configuration and a collapsed configuration (Figs. 1, 17-18; [0022-27]), the stent graft comprising: a main tubular(2) portion comprising a sidewall and defining a main lumen, at least one aperture being formed through the sidewall, and at least one side branch comprising a tubular body(3) extending from a first end to a second end, the at least one side branch comprising a graft material and defining a side lumen therethrough, the at least one side branch being attached to the main tubular portion at an aperture formed in the main tubular portion such that the side lumen is in fluid communication with the main lumen, the at least one side branch comprising a ringed structure(31) enclosed within the graft material, the ringed structure comprising a first ring having a circumference, the first ring disposed along a portion of the side branch; wherein the first ring comprises four contact points spaced approximately equally about the circumference thereof (Fig. 1, around items 31a would be two of the four contact points, with the other two contact points 
Inoue et al. lacks a detailed description of where in the collapsed configuration, the first and third contact points are closer to each other compared to a distance between the first contact point and the fourth contact point, and where in the collapsed configuration, the second and fourth contact points are closer to each other compared to a distance between the second contact point and the third contact point and where the first ring is made to be biased towards a partially-folded state, prior to being moved into the collapsed configuration.
Inoue et al. '103 teaches an artificial blood vessel in the same field of endeavor that is folded for introduction in to a catheter. Inoue '103 et al. teaches a ring structure (Fig. 19) that teaches four contact points that are equally spaced apart(41-44i), where in the collapsed configuration, the first(42i) and third(44i) contact points are closer to each other compared to a distance between the first contact point(42i) and the fourth contact point(41i), and where in the collapsed configuration, the second(43i) and fourth (41i) contact points are closer to each other compared to a distance between the second(43i) contact point and the third contact point(44i)(see Figs. 21-22), where the first ring is made to be biased towards a partially-folded state, prior to being moved into the collapsed configuration for the purpose of encouraging the collapsing of the artificial blood vessel for insertion.
In the rejection above, Examiner considers claim 1 to be met when a prior art reference(s) teaches the above structural limitations of the ring being folded. The first ring of the invention of Inoue 
 Thus, it would have been obvious to a person skilled in the art before the effective file date of the present invention to modify Inoue ‘635 in view of Inoue '103 to facilitate collapsing of the device for easier insertion.
Referring to claim 9, Inoue et al. discloses wherein at least one of the four contact points comprises a bent portion of the first ring (Figs. 17-18, paragraph 56 discloses wavy shape).
Referring to claim 10, Inoue et al. discloses wherein at least one of the four contact points has a first thickness less than a second thickness of a portion of the first ring (Figs. 17-18 and paragraphs 47 and 56, at the wavy portions/bent regions, the ring is capable of having a lesser thickness than the remainder of the ring).
Referring to claim 21, as modified in claim 1 above, Inoue et al. discloses wherein the first ring set is set over a mandrel to achieve the bias towards the partially-folded state.  Applicant should note that the claimed language is an intended use recitation. 
The Examiner considers claim 21 to be met when a prior art reference(s) teaches the above structural limitations of the ring being set over a mandrel to achieve the bias towards the partially-folded state.  The first ring of the invention of modified Inoue et al. is made to be in a folded state, and thus, is fully capable of being set over a mandrel to achieve the bias towards a partially folded-state.  
Referring to claim 22, Inoue ‘103 discloses that the stent-graft can be made in a folded state and thus, form a fish mouth shape. Applicant should note that the claimed language is a recitation of intended use.
The Examiner considers claim 22 to be met when a prior art reference(s) teaches the above structural limitations of the ring being fully capable of being formed into a fish-mouth shape. 



Claims 2-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Inoue et al. (‘635 and '103), as applied to claim 1  above, and further in view of Michalak (US 2016/0120638).
Referring to claims 2-5, Modified Inoue et al. lacks a detailed description of the ringed structure comprising a shape memory allow and that it is surrounded by a radiopaque material that comprises platinum.
Michalak teaches a stent graft where some or all portions of the stent frame and graft material are coated with radiopaque coating that can comprise platinum (paragraph 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ringed structure of Inoue et al. to contain radiopaque material or coating including platinum as taught in Michalak in order to aid the surgeon in proper placement of the implant.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Inoue et al. ('103) as applied to claim 1 above and further in view of King (US 2016/0067033).
Referring to claims 6-7, Modified Inoue et al. lacks a detailed description of the ringed structure further comprising a second ring, and a rib extending from the first ring to the second ring and the first ring being disposed at the first end of the side branch, and the second ring is disposed at the second end.
King discloses a stent graft with branched lumens that comprise a first and second ring structure (See Fig. 11) with a rib portion extending from the first to the second ring portion (rib, 47, 49) for the purpose of assisting with cannulation.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ring portion of Inoue et al. as taught in King to include first and second ring portion with a rib extending in between in order to provide support to the implant and assist in cannulation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (‘635, ‘103), in view of King as applied to claim 7 above, and further in view of Michalak (US 2016/0120638).
Referring to claims 8 and 18, Modified Inoue et al. lacks a detailed description of the ringed structure comprising a shape memory allow and that it is surrounded by a radiopaque material that comprises platinum.
Michalak teaches a stent graft where some or all portions of the stent frame and graft material are coated with radiopaque coating (paragraph 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ringed structure of modified Inoue et al. to contain radiopaque material or coating as taught in Michalak in order to aid the surgeon in proper placement of the implant.

Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (EP 1 095 635, provided by applicant) in view of Inoue et al. (US 2003/0014103) and Inoue et al. (US 2017/007391).
Referring to claim 11, Inoue et al. discloses a stent graft for placement in a body vessel of a patient, the stent graft having an expanded configuration and a collapsed configuration, the stent graft comprising (Figs. 1,17-18): at least one side branch(3) comprising a tubular body extending from a first end to a second end, the at least one side branch comprising a graft material and defining a side lumen therethrough, the at least one side branch comprising a ringed structure enclosed within the 
Inoue et al. lacks a detailed description of where in the collapsed configuration, the first and third contact points are closer to each other compared to a distance between the first contact point and the fourth contact point, and where in the collapsed configuration, the second and fourth contact points are closer to each other compared to a distance between the second contact point and the third contact point and where the graft material receives a superelastic wire, that is threaded through the graft material, to facilitate movement of the first ring from the expanded state configuration to the collapsed configuration. 
Inoue et al. '103 teaches an artificial blood vessel in the same field of endeavor that is folded for introduction in to a catheter. Inoue '103 et al. teaches a ring structure (Fig. 19) that teaches four contact points that are equally spaced apart(41-44i), where in the collapsed configuration, the first(42i) and third(44i) contact points are closer to each other compared to a distance between the first contact point(42i) and the fourth contact point(41i), and where in the collapsed configuration, the second(43i) and fourth (41i) contact points are closer to each other compared to a distance between the second(43i) contact point and the third contact point(44i)(see Figs. 21-22) for the purpose of encouraging the collapsing of the artificial blood vessel for insertion.
Inoue (‘391) teaches rings 21, that slide into circular housing tube, 3 which is made of the same sheet material as the graft, 1 (paragraph 67, see Figs. 1-2).
Thus, it would have been obvious to a person skilled in the art before the effective file date of the present invention to modify Inoue ‘635 in view of Inoue '103 to facilitate collapsing of the device for easier insertion. Additionally, it would have been obvious to a person skilled in the art before the effective file date of the present invention to modify Inoue ‘635 in view of Inoue '103 with Inoue ‘391 to substitute a known material to facilitate movement of the ring into the housing.


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Inoue et al. (‘635, '103 and ‘391), as applied to claim 11 above, and further in view of Michalak (US 2016/0120638).
Referring to claims 12-15 Modified Inoue et al. lacks a detailed description of the ringed structure comprising a shape memory allow and that it is surrounded by a radiopaque material that comprises platinum.
Michalak teaches a stent graft where some or all portions of the stent frame and graft material are coated with radiopaque coating that can comprise platinum (paragraph 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ringed structure of Inoue et al. to contain radiopaque material or coating including platinum as taught in Michalak in order to aid the surgeon in proper placement of the implant.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al.(‘635) in view of Inoue et al. ('103 and ‘391) as applied to claim 11 above and further in view of King (US 2016/0067033).
Referring to claims 6-17, Modified Inoue et al. lacks a detailed description of the ringed structure further comprising a second ring, and a rib extending from the first ring to the second ring and the first ring being disposed at the first end of the side branch, and the second ring is disposed at the second end.
King discloses a stent graft with branched lumens that comprise a first and second ring structure (See Fig. 11) with a rib portion extending from the first to the second ring portion (rib, 47, 49) for the purpose of assisting with cannulation.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ring portion of Inoue et al. as taught in King to include first and second ring portion with a rib extending in between in order to provide support to the implant and assist in cannulation.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (‘635, ‘103 and ‘391), in view of King as applied to claim 17 above, and further in view of Michalak (US 2016/0120638).
Referring to claim 18, Modified Inoue et al. lacks a detailed description of the ringed structure comprising a shape memory allow and that it is surrounded by a radiopaque material that comprises platinum.
Michalak teaches a stent graft where some or all portions of the stent frame and graft material are coated with radiopaque coating (paragraph 26).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ringed structure of modified Inoue et al. to contain radiopaque material or coating as taught in Michalak in order to aid the surgeon in proper placement of the implant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774